 J. P. STEVENS & CO., INC.513J. P. Stevens& Co,, Inc.andTextileWorkers Unionof America,AFL-CIO. Cases 11-CA-5591 and11-RC-3797April 24, 1975DECISION, ORDER, AND CERTIFICATIONOF RESULTS OF ELECTIONBY MEMBERSFANNING, KENNEDY, AND PENELLQOn January 29, 1975, Administrative Law JudgeMelvin J. Welles issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLaborRelationsBoard hasdelegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief andhas decided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge and to adopt hisrecommended Order.'about their union activities, and threatening them with repris-als if they selected the Union as their bargaining representa-tive. In Case 11-RC-3797, an election was conducted 'onNovember 20 and 21, 1973, pursuant to a Decision and Di-rection of Election issued by the Regional Director of Region11 on October 26, 1973, which resulted in 119 votes for thePetitioner, TextileWorkers Union of America, AFL-CIO,and 176 votes against the Petitioner. Thereafter, on Novem-ber 30, 1973, the Petitioner filed timely objections to theelection. On September 4, 1974, the Regional Director issueda Supplemental Decision and Direction, in which he directedthat a hearing be held to resolve issues raised by two ofPetitioner's objections.On November 8, 1974, the Board,pursuant to Petitioner's request for review, ruled that theissuesraised by an objection that had been overruled by theRegional Director should also go to hearing. Accordingly,thisissue wasadded to those to be resolved by the RegionalDirector's Order Consolidating Cases, Complaint and Noticeof Hearing issued September 9, 1974. A hearing was heldbefore me in Rockingham, North Carolina, on November 26,1974.Upon the entire record in thecase, including my observa-tion of the witnesses, and upon consideration of the briefs, Imake the following:FINDINGS OF FACTORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatthe Respondent, J. P. Stevens & Co., Inc., Aberdeen,North Carolina, its officers, agents, successors, and as-signs, shall take the action set forth in the said recom-mended Order.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validballots have not been cast for Textile Workers Unionof America,AFL-CIO,and that said labor organiza-tion is not the exclusive representative of all the em-ployees, in the unit herein involved,within the meaningof Section 9(a) of the National Labor Relations Act, asamended.IWe do not, however,'adopt the recommendation that CaseI1-RC-3797 beremanded to the Regional Director for Region 11DECISIONSTATEMENT OF THE CASEMELVIN J.WELLES,AdministrativeLaw Judge: Case11-CA-5591 is before me pursuant to charges filed January14, 1974, and amended March 6, 1974, and a complaintissued September 9, 1974, alleging that Respondent violatedSection 8(a)(1) of the Act by interrogating its employeesITHE BUSINESS OF THE RESPONDENT AND THE LABORORGANIZATION INVOLVEDRespondent, a New York Corporation, is engaged in textilemanufacturing at various locations in North Carolina, in-cluding the Aberdeen plant involved herein. During the pastyear, the Respondent reviewed goods and materials from andshipped products to points outside the State of NorthCarolina valued in excess of $50,000. I find, as Respondentadmits, that it is an employer engaged in commerce withinthe meaningof Section 2(6) and (7) of the Act. Textile Work-ersUnion of America, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.IITHE UNFAIR LABOR PRACTICESThe complaintallegesthat Respondent violated Section8(a)(1) by interrogating its employees about their union ac-tivities and threatening them with reprisals if they selectedthe Union as their bargaining repesentative. Each of the a11e-gations involves one supervisor and one employee. And eachof the alleged violations is also claimed as a basis for settingaside the election.Employee Shelly Kiser testified that Supervisor GeorgeVan Hoy, after informing him about a raise the Company wasgiving, told him that he "heard that I had signed a blue cardfor the Union," and asked if Kiser realized "what the unioncould do" to him. Van Hoy, according to Kiser, also told himthat "if the union was to go on strike, they could put someoneelse in my place," and if the employees went out on a picketline, they could "shut the plant down."Van Hoy denied that he in any way questioned Kiser abouthis union activities. He testified that Kiser told him he hadheard that if a plant called a strike, and he picketed, he could217 NLRB No. 90 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDlose hisjob. VanHoy referred Kiser to a letter the Companyhad written on a previous date on this subject.The General Counsel and the Petitioner point to asserteddiscrepancies between Van Hoy's testimony on the stand, andhis statement given to a Board agent 9 months earlier, andargue that these discrepancies furnish ample basis for discred-iting him. I'do not, however, regard the discrepancies assignificant.'Furthermore,Kiser's recollection of pertinentevents, particularly of whentheyoccurred,was so obviouslypoor, that I am constrained to credit Van Hoy's testimonyoverKiser's.Accordingly,I find no violation of Section8(a)(1) with respect to this allegation.Employee Delmar Sheffield testified that Supervisor Jen-nings-Kirk asked him about a month and a half before theelection how he Was-going-to vote.When Sheffield told Kirkhe didnot know yet, Kirk said"What would the people dothat voted for the Union-if the. plant closed down?" Kirkdenied Sheffield's version of their conversation,testifying thatSheffield asked to talk to him,and told him "I want you toknow that I am not having anything to do with any bluecards." With Kirk replying "Well,you know that is your freewill, Tim." Sheffield impressed me as a credible witness; Kirkdid not.Kirk at first denied knowing what a "blue card" was,but subsequently was forced to admit that he did know thata blue card was a union card.His own version of the conver-sation demonstrates that he knew at the time what a blue cardwas, for his asserted reply to Sheffield would make no senseif he had not.As Sheffield's version of the conversation,which I credit,contains a clear violation of Section 8(a)(1) of the Act, con-sisting of both interrogation and a threat, 'Ifind that Re-spondent violatedthe Act-in' this respect.IIITHE OBJECTIONSThe election results, as noted above, show that, the Peti-tioner received 119 votes, with 176 votes against it. In thelight of the substantial margin of the Union's loss, I do notregard the unfair labor practice I have found, consisting of asingle interrogation and a single threat by- one supervisor toone employee, as a sufficientbasisfor setting aside the elec-tion, and shall recommend, that this objection be overruled.As I have concluded that Respondent did not violate Section8(a)(1) with respect to the otherallegationof the complaint,I shall also, of course, recommend that this objection beoverruled.The remaining objection, which was not allegedas an un-fair labor practice, was stated by Petitioner as follows:The principal "discrepancy" adverted to is that Van Hoy,,m his affidavit,placed the conversation with Kiser about what would happen in the eventof a strike as being in the same conversation in which Van Hoy told Kiserabout the wage increase, a conversation mitiated by Van Hoy, while in histestimony Van Hoy stated that Kiser initiated the conversation about whatmight happen if the Union went out on strike As both the affidavit and VanHoy's testimony have Kiser initiating that portion of the conversation deal-ing with a possible strike, it is of no consequence that the entire sequencebegan with Van Hoy approaching Kiser on another matter Indeed, even theaffidavit at first seems to place the portion about the strike as a separateconversation, with Van Hoy later stating that "I believe that the conversa-tion I mentioned above with Kiser occurred when I was telling him aboutthe- wage increase "-The Company violated the-United States Court of Ap-peals for the Second Circuit `Contempt Adjudication,Item No. 10 and Item No. 11. -a. Item No. 10: "If within the next two years, the Boardschedules an election in which the Union participatesat any of the five plants, then, upon request by theUnion, the Company shall afford it reasonable accessto each of the Company's said plants and appropriatefacilities to deliver a 30-minute speech to employeeson working time, the date thereof to be within 10working days before but not within 48 hours prior toany such election." -The Company did not make available - the employeesafter being notified by the Union that they wanted to talkto all the eligible voters that were working:-b. Item No. 11: ". . . (in part) The Company shall makeavailable to the Union and its representatives on eachsuch occasion at a mutually agreeabletime, similarfacilities so that the Union may present its view toemployees assembled on Companytimefor a similarperiod."The Company failed to-assemble-the employees in orderfor the Union to present their view. The Company alsolimited the Union to one representative entering theplant to deliver the speech even though they had all oftheir supervisors present during their meetings with theemployees.As noted above, the Regional Director initially dismissedthis objection on the ground that "whether or not the Em-ployer is in contempt of the Court's decree as alleged'by thePetitioner is beyond the scope of this proceeding and theundersignedmakesno finding in this respect. As it goes toobjectionable -conduct, the undersigned has carefully re-viewed the evidence adduced and viewing it in the light mostfavorable to the Petitioner concludes that it does not raisematerial and substantial issues warranting the setting aside ofthe election." But the Board, on review, remanded the casefor the purpose of including this objection in the hearing tobe held. I assume that the Board's remand carries with it theimplication thatthe election should be set aside if the factsbear out Petitioner's contentions. Before fully resolving thelegal question, I will discuss the evidence'and make the neces-sary factual findings.The Employer granted the Union access to the plant onNovember 16, 1973, pursuant to the Union's request that itbe permitted to address the employees. It isundisputed thatthe Employer limited the Union's access to the one represen-tative who was to make the speech, and turned three otherunion representatives away. The Employer determined toaddress the employees on November 19, and the Union re-quested that it be given equal time and facilities to respond.Although the Employer at first claimed that it was not re-quired to do so, it agreed to permit the Union to come in(againwith only a single representative) following a ruling byGeneral Counsel Peter Nash that he so construed-the SecondCircuit's decree.Petitioner adduced testimony from five employees, -all ofthem on the Company's second shift, to the general effect that J.P. STEVENS & CO., INC.515their supervisors told them to shut down their machines, butnot that there was going to be a union speech,on the occasionof the two union speeches, on November 16 and 19, but thatthese same supervisors, on the occasion of the Companyspeech on November 19, told them the purpose of the shut-down was for the company speech. Employee Kiser testifiedas to what Van Hoy said; employee Sheffield testified as towhat Kirk said; and the other three employees, Stanback,Mitchell, and Sineath, testified as to what their supervisor,Harvey Williams, said. The Employer adduced testimonyfrom three employees, Spivey, Carpenter, and John Carter,Jr., to the general effect that their supervisors, Van Hoy in thecase of Spivey and Carpenter and Williams in the case ofCarter, told them when shutting down the machines on eachof the three occasions the purpose of the shutdown. In addi-tion, Van Hoy, Kirk, and Williams all testified to the sameeffect.Sheffield, Mitchell, and Stanback testified that they did notsee any notice on the Company's bulletin boards concerningthe November 16 union speeches. Company Executive VicePresident Marvin Crow, Plant Superintendent Ralph Harris,and Personnel Director Bobby Morton, however, testifiedcredibly to the posting of the notices in question, and thatthey remained posted, and Petitioner's witnesses Kiser andSineath both testified that they did see the notice on thebulletin board.'Marvin Crow testified that at each of the three speeches(one at each shift) he made on November ' 19 he told theemployees present that it had been ruled that the Unionwould be entitled to come in and make another speech, whichwould be in the latter part of each shift, adding, "We do notfeel that it is right in that we are speaking to you one time,and they are speaking with you twice. However, this is whathas been ruled, and we are so abiding, and so a representativeof the union will be back in at the end of this shift to talk withyou." Although some of Petitioner's witnesses were vaguewith respect to what Crow said about a subsequent unionspeech, on November 19, most seemed to confirm the essen-tials, asCrow testified.The discrepancy remaining to be resolved, therefore, iswhat was said to the employees prior to the two unionspeeches.Based on all the testimony, and the inherentprobabilities of the situation, I am constrained to concludethat the supervisors in question did indicate the purpose of2The notice read as follows-We have received notification from the Union that it wishes to senda representativeof the Unioninto this plant today,tomake a talk toeach shift regarding the election which is to be held here next week.We are legally required to permit thisWe will therefore make ar-rangement in the Yarn Storage area for the Union representative tocome there and make his talk today:-at 7 30 A.M. on the 3rdshift-at 3.30 P M. on the lit shift-and at 11 30 P.M. on the 2nd shiftAt those periods, work will be shut down in the plant, and you willbe free to attend the speech by the Union representative. There, will beno loss of pay during the time the jobs are shut down.Similarly, if next week any speech is made by the Company prior tothe election, work will be shut down without loss of pay, and everybodywill be then likewise free to attend such speech by ManagementIn each such case, attendance would be invited but not required. Allwho attend either of such speeches would, however, be expected toconduct themselves in an orderly manner at all times.each of the three shutdowns on the second shift as theytestified. To use Harvey Williams' testimony as the example,he testified that on November 16 he told the employees thatthere would be a union meeting in the yarn storage area at11:30, that the machines should be shut down at 11:25, andthat if they did not attend the speech, they should go to thecanteen, rather than roam about the plant. He testified thatwith respect to the company and union speeches of November19, he told the employees approximately the same thing as hehad on November 16, even putting the instructions- in theform of "the same thing applied to that meeting" as for thepreviousmeetings. John Carter, Jr., fully confirmed Wil-liams' testimony.The three employees who testified that Williams told themto "shut down" without telling them the purpose, prior toeach of the union speeches, testified that on the occasion ofthe company speech Williams told them the purpose, and toldthem they "had the same right as ... with the previousmeeting," they "could either go or not go." Not only does thisconfirmWilliams' testimony, the very way it was saidstrongly suggests thatWilliams must have told them the"ground rules" at the previous occasion, the first unionspeech. Had Williams said "shut down your machines" andnothing more prior to the November 16 meeting, there wouldbe no such ground rules to which he could refer. It is alsohighly unlikely that a supervisor, indeed, all the supervisorson the shift, would shut down machines without telling em-ployees the purpose of the shutdown, or being asked thepurpose. All threewitnesseswho testified that Williams didnot tell the purpose of the shutdowns for the two unionspeeches during the second shift, of course, did not need toask the purpose, for they were on the Union's in-plant organ-izing committee and knew the Union was to make a speechon each occasion. Perhaps because they already knew thepurpose of the shutdown, they did not pay particular atten-tion to Williams' explanation of the purpose.Finally, in view of the convincing evidence that the noticeof the Union's November 16 speeches was posted on thebulletin board, and the virtually uncontradicted evidence thatCrow told the employees on each shift that he addressed onNovember 19 that the Union was to make a speech later inthat shift, it is likely that all employees would have known thepurpose of the shutdowns even without their supervisor ex-pressly telling them so. I deem it significant that no employeetestified that he did not know the purpose of shutting downthe machinery at either time. It is also of some significancethat no employee on any other shift was called to testify. Imust presume from that, and the lack of any contention byPetitioner that there was anything amiss in the Company'shandling of the situation with respect to the Union's speecheson the other shifts, that everything was handled there inaccordance with the instructions given the supervisors, astestified to by Marvin Crow.As I indicated at the outset of this discussion, I assume thatthe Board, by reversing the Regional Director's determina-tion that any possible violation of the Second Circuit's decreewas not a ground upon which the election could be set aside,was ruling that a failure to comply with the decree by theCompany would be a sufficient basis for setting the election 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDaside.3 If, forample, the Company had refused to permitthe Union to make any speeches at all, thereis noquestionbut that the election should on that account alone be set aside.Petitioner argues that even though it was permitted to maketheNovember 16 speech, and to reply to the Company'sNovember 19 speech, the Company did not "assemble" theemployees, i.e., it did not require attendance at the unionspeeches, that it did not properly notify the employees of theunion speeches, and that any notification it did give wasgrudgingly given, and far less than the notification of thecompany's speech. Finally, Petitioner claims that the failureto permit other union representatives than the speaker toattend the Union'smeetings,when contrasted with the factthat the Company had their supervisors present during itsspeeches, constituted a violation of the court's ruling.I have already concluded that the notification to the em-ployees of the Union's speeches was adequate, and was sub-stantially the same as the notification of the Company'sspeeches. And, as employees were told that they could attendor not with respect to both the company and the unionspeeches, there was no disparity in that respect. Short of anexplicit statement in the court's contempt adjudication thattheCompanymustrequireattendance at the Union'sspeeches held pursuant to that adjudication, I cannot con-clude that the notifications were inadequate.Nor do I read the court's mandate as requiring the Com-pany to permit other union representatives than the speakerto attend the in-plant meetings. The fact that the Company'ssupervisors attended the Company's speeches does not affectthat conclusion; they, of course, are already on the Com-pany's premises.I am notunmindful of this Employer's trackrecord, of, as the Second Circuit put it, a "pattern of fla-grantly contemptuous conduct," (464 F.2d 1326, 1329). Andviewedagainstthat pattern, conduct that would normally notbe sufficient to set aside an election would, and should, beassessed much more stringently than in an ordinary case. I donot find on this record, however, that the Company's conductin connection with the speeches of November 16 and 19constitutes a basis for setting aside the election.Although my conclusion as to this objection would be thesame even if the election had been closer, I believe that themargin of the Union's loss reinforces my determination thatwhatever very minor deviations there may have been shouldnot be a basis for setting aside this election. I note further thatthe election was conducted in November 1973, so there is noimpediment,vis-a-visthe statutory prohibition against hold-ing two valid elections within 1 year, to the holding of anotherelection at this point. For all the abovereasons,I concludethat the objections to the election should be overruled.Upon the basis of the foregoing findings of fact and theentire record, I make the following:gaged in unfair labor practices affecting commerce within themeaning of Section 8(a)(1) of the Act.2.Respondent has not violated the Act in any other re-spect, nor has it engaged in any conduct warranting the set-ting aside of the election conducted November 21, 1973.THE REMEDYAlthough normally the single violation found herein mightbe said to bede minimis,and insufficient to require anyremedial order, in my view of the background of this Re-spondent adverted to above, I shall recommend that Re-spondent cease and desist from its unfair labor practices andtake certain affirmative action designed to effectuate the poli-cies of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER4Respondent, J. P. Stevens & Co., Inc., Rockingham, NorthCarolina, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating employees about their union activitiesand membership.(b) Threatening employees with plant closure because oftheir concerted activities.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise -of their rightsunder Section 7 of the Act.2. Take the following affirmative action necessary to effec-tuate the policies of the Act:(a) Post at its Rockingham, North Carolina, plant copiesof the attached notice marked "Appendix."5 Copies of thenotice, on forms provided by the Regional Director for Re-gion 11, shall be signed by an authorized representative of theCompany and posted immediately upon receipt thereof andmaintained for 60 consecutive days thereafter, in conspicuousplaces, including all locations where notices to employees arecustomarily posted. Reasonable steps shall be taken by theCompany to insure that the notices are not altered, defacedor covered by any other material.(b)Notify said Regional Director, in writing, within 20days from the date of this Order, what steps the Respondenthas taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissed inall other respects.IT IS FURTHER ORDERED that the objections to the election inCase 11-RC-3797 be overruled, and the case remanded to theRegional Director for appropriate action.CONCLUSIONS OF LAW1.Respondent, by interrogating and threatening an em-ployee with respect to union or concerted activities, has en-3Despite the fact that normally an employer is not required to give aunion anyright of access to the plant to make a speech, or to reply to acompany speech. Petitioner is correct, in my view, that the standards for thiselection include the requirements set forth by the court of appeals,as wellas all normal standards applicableto electionsgenerally4 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes5 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board." J.P. STEVENS & CO., INC.517APPENDIXWE WILL NOTthreaten employeeswithplant closurebecause of their concerted activities.NOTICE To EMPLOYEESPOSTED BY ORDER OF THEWE WILL NOTin any like or related manner interfereNATIONAL LABOR RELATIONS BOARDwith, restrain,or coerce our employees in the exercise ofAn Agency of the UnitedStates Governmenttheir rights under Section 7of the Act.WE WILL NOTinterrogate our employees about theirunion membership or activities.J.P. STEVENS & CO, INC